[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Exhibit 10.1

 

THIRD AMENDMENT TO TERMINATION AND LICENSE AGREEMENT

 

 

THIS THIRD AMENDMENT TO TERMINATION AND LICENSE AGREEMENT (the “Third
Amendment”) is made and entered into as of January 5th 2018 by and between Merck
Sharp & Dohme Corp., a New Jersey corporation with a place of business at One
Merck Drive, Whitehouse Station, NJ 08889 (“Merck”) and SCYNEXIS, Inc., a
Delaware corporation with a principal place of business at 101 Hudson Street,
Suite 3610, Jersey City, NJ 07302 (“Scynexis”).

 

RECITALS

 

WHEREAS, Scynexis and Merck are parties to a Termination and License Agreement
dated as of May 24, 2013 (the “Original Agreement”), as amended by a letter
agreement dated as of December 3, 2014 (the “First Amendment”) and a Second
Amendment to Termination and License Agreement dated as of December 21, 2016
(the “Second Amendment”; the Original Agreement as amended by the First
Amendment and the Second Amendment are collectively referred to herein as the
“Agreement”); and

 

WHEREAS, the Parties desire to enter into this Third Amendment to amend or
clarify the provisions of Section 5 on the timing of payment of certain
milestone payments under the Agreement.

 

NOW, THEREFORE, Merck and Scynexis hereby agree as follows:

 

1.Definitions.  Unless otherwise defined herein, capitalized terms used in this
Third Amendment have the meanings assigned thereto in the Agreement.

 

2.New Trial.

 

 

a.

Scynexis is initiating a trial identified as SCY-078-305 and entitled
“Open-Label Study to Evaluate the Efficacy, Safety and Pharmacokinetics of
SCY-078 in Patients with Candida auris (CARES)” (the “CARES Trial”).  

 

 

b.

The CARES Trial, depending on results and data obtained, may, with the agreement
of the FDA to accept the data, satisfy the requirements of a registration trial.

 

3.Timing of Milestone Payment under Section 5.1(b).  Under Section 5.1(b) of the
Agreement, a milestone payment of [*] is due upon Initiation of the first Phase
III Clinical Trial for Product.  The Parties hereby agree that the CARES Trial
shall not be considered a Phase III

1

 

--------------------------------------------------------------------------------

Clinical Trial for purposes of Section 5.1(b) until such time as the FDA agrees
in writing to accept data from the CARES Trial as sufficient for registration
and preparation of an NDA submission; provided, however, that upon such FDA
acceptance the CARES Trial shall be considered to be Initiated.

 

4.No Other Amendments.  Except as amended hereby, the Agreement shall remain in
full force and effect.  Nothing in this Third Amendment shall modify Section
5.1(b) with respect to any Clinical Trial other than the CARES Trial as set
forth herein.  Any references to the Agreement after the date of this Third
Amendment shall be deemed to refer to the Agreement as amended by this Third
Amendment.

 

5.Counterparts.  This Third Amendment may be signed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Signatures to this Third Amendment may
be provided by facsimile transmission or PDF file, which shall be deemed to be
original signatures.

 

IN WITNESS WHEREOF, the Parties have executed this Third Amendment as of the
date first above written.

 

MERCK SHARP & DOHME CORP.SCYNEXIS, INC.

 

 

 

By:/s/ Meeta ChatterjeeBy:/s/ Marco Taglietti

Name:   Meeta ChatterjeeMarco Taglietti

Title:Head, Strategy, Transactions, OpsPresident and CEO

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.